


110 HR 3736 IH: Combat Pay Tax Flexibility Act of

U.S. House of Representatives
2007-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3736
		IN THE HOUSE OF REPRESENTATIVES
		
			October 3, 2007
			Mr. Braley of Iowa
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  permanent the election to treat combat pay as earned income for purposes of the
		  earned income tax credit.
	
	
		1.Short titleThis Act may be cited as the
			 Combat Pay Tax Flexibility Act of
			 2007.
		2.Election to treat
			 combat pay as earned income for purposes of the earned income tax credit made
			 permanent
			(a)In
			 generalClause (vi) of section 32(c)(2)(B) of the Internal
			 Revenue Code of 1986 (defining earned income) is amended to read as
			 follows:
				
					(vi)a
				taxpayer may elect to treat amounts excluded from gross income by reason of
				section 112 as earned
				income.
					.
			(b)Sunset not
			 applicableSection 105 of the
			 Working Families Tax Relief Act of 2004 (relating to application of EGTRRA
			 sunset to this title) shall not apply to section 104(b) of such Act.
			(c)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years ending after December 31, 2007.
			
